Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151800(58)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  CLAM LAKE TOWNSHIP and HARING                                                                            Joan L. Larsen,
  CHARTER TOWNSHIP,                                                                                                  Justices
           Appellants,
                                                                   SC: 151800
  v                                                                COA: 325350
                                                                   Wexford CC: 2014-025391-AA
  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS / STATE
  BOUNDARY COMMISSION, TERIDEE, LLC,
  and CITY OF CADILLAC,
             Appellees.
  _________________________________________/

        On order of the Chief Justice, the joint motion of appellees for an additional 15
  minutes of oral argument time is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 30, 2016
                                                                              Clerk